COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00268-CV


Fredrick Deone Gooden                  §    From the 30th District Court


v.                                     §    of Wichita County (178,163-A)


Jason W. Scholl, D. Alvorado, D.       §    August 22, 2013
Piazza, S. Trent, James Anders,
Traci Cooke, Linda Richey, T.D.C.J.-
CID, and Rick Thaler                   §    Per Curiam


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM